DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.  The amendment, filed 03/28/22, has been entered. Claim 1 is cancelled. Claims 2-20 are pending. Claims 17-20 are newly added. Claims 2 and 3 are amended. 

3. The current claim set includes improper status identifier(s).  For example, claim 19 is newly submitted, but is listed as “Previously Presented” (see 37 CRF 1.121(c) and MPEP 714).  Appropriate correction of all status identifier(s) is required in the next response to avoid a Notice of Non-compliance.  

4. Newly submitted claims 18-19 depend from withdrawn claim 3 and thus are also withdrawn. Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the composition of claim 2 (i.e. Invention I in the original Restriction Requirement) and the composition of claim 20 (i.e. not presented in the restricted set of claims) are directed to related products. However, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants; see MPEP § 806.05(j). In the instant case, each composition has a different function and effect based on the pathogen (i.e. virus vs. worm) to be targeted. Furthermore, the
inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants because they would not be used for the same purpose (e.g. one would not use a vaccine comprising a viral antigen to protect subjects against worms and vice versa). Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention; see 37 CFR 1.142(b) and MPEP § 821.03.

5. Consequently, claims 3, 8-9, 11-16, and 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/21 or by original presentation (see above). 

6. Claims 2, 4-7, 10, and 17 are under examination.

Withdrawal of Objections/Rejections
7.  The following are withdrawn from the Office Action, filed 01/07/22:
The rejection of claims 2, 4-7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,566,338, found on page 4 at paragraph 8, is withdrawn in light of Applicant’s persuasive argument that the compositions are distinct (see Remarks, page 5).


Maintained Rejection: Claim Rejections - 35 USC § 103
8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10. The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.  This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12.  Claims 2, 4-5, 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irvine et al. 2005 (US 2005/0053667) in view of Koutsopoulos et al. 2009 (Controlled release of functional proteins through designer self-assembling peptide nanofiber hydrogel scaffold; PNAS 106(12): 4623-4628).
Irvine teaches compositions comprising a hydrogel polymer; an immunogen; and a ligand, including CpG (i.e. a TLR9 agonist; see Irvine et al. claims 1, 4, and 8; and Figures 2B and 15; and [0012, 0032, 0035-39. 0049, 0054, 0060]; meeting limitations found in instant claims 2 and 4). Irvine teaches the immunogen is a viral antigen including an influenza virus (e.g. [0049]; meeting limitations found in instant claims 2 and 7).  Irvine teaches the compositions may be lyophilized (e.g. [0079, 0094]; meeting limitations found in instant claim 10).
With regards to the newly added limitation “...wherein the vaccine composition is a liquid at room temperature, non-physiological pH, and/or non-physiological salt concentrations and a gel at physiological pH, physiological salt concentrations and/or physiological temperatures” in newly amended claim 1, it is noted the limitation does not add another element to the composition per se and thus, this limitation has been interpreted as a functional property; see MPEP 2112.01. Nevertheless, Irvine teaches an example, wherein the hydrogel particles polymerized (i.e. “gelled”) at 37-40 degrees Celsius (i.e. 98-104 degrees Fahrenheit) which is a physiological temperature (e.g. see Example 2).  
With regards to the influenza antigen comprising an Influenza A, B, or C antigen in claim 5; it is the Office’s position that these 3 species within the influenza virus genus, can be at once envisaged from the prior art because the species within this genus (e.g. Influenza A, Influenza B, and Influenza C) are sufficiently limited and well delineated; see MPEP 2131.02(III) and In re Petering (wherein the courts determined that a reference describing a generic formula encompassing about 20 compounds was found to anticipate each of the 20 species without specifically naming them). 
	Therefore, the difference between the prior art and the invention is wherein the hydrogel comprises RADARADARADARADA (SEQ ID NO: 2). 
	However, Koutsopoulos teaches that peptide hydrogels, including those comprising RADA (e.g. (RADA)4; which is RAD16-1 and RADARADARADARADA; and thus, matches instant SEQ ID NO: 2) have all the advantages of traditional hydrogels but do not use harmful materials such as potentially toxic cross-linkers to initiate the solution-gel transformation (e.g. page 4623, Introduction). Koutsopoulos teaches peptide hydrogels provide a platform that makes them ideal for nanomedical applications because they are easy to use, nontoxic, non-immunogenic, non-thrombogenic, biodegradable and applicable to localized therapies through injection into particular tissue (e.g. page 4623, right column). Koutsopoulos teaches that because the self-assembling hydrogel is biodegradable the entire load of the hydrogel is released into the host tissue (e.g. page 4624; left column).  Koutsopoulos demonstrated gelation of peptide hydrogels occurred at a pH of 7.4 (i.e. a physiological pH).
Therefore, it would have been prima facie obvious, at the time the invention was filed, to a person of ordinary skill in the art, to modify vaccine compositions comprising a hydrogel polymer; influenza viral antigen, and a CpG TLR9 agonist, as taught by Irvine, by substituting a self-assembling peptide hydrogel comprising RADARADARADARADA, thereby arriving at the claimed invention, because peptide hydrogels did not use harmful materials to initiate the solution-gel transformation and released the entire load of the hydrogel into the host tissue, as taught by Koutsopoulos et al.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification because peptide hydrogels were easy to use, nontoxic, non-immunogenic, non-thrombogenic, biodegradable and applicable to localized therapies through injection into particular tissue, and released the entire load into the host tissue, as taught by Koutsopoulos. Thus, the combination is also desirable.  
The person of ordinary skill in the art would have had a reasonable expectation of success because Irvine already taught immune system modulation using hydrogel-based delivery platforms for antigens (including viral antigens) and ligands (including CpG TLR9 agonists); and Koutsopoulos already taught the advantages of using a RADA-comprising, peptide hydrogels over the more traditional type of hydrogels.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a product that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the hydrogel polymer); the substituted element (i.e. (RADA)4 peptide hydrogels) were already known and were already shown to function as a self-assembling peptide hydrogel, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one hydrogel polymer for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
13. Applicant argues Irvine teaches a particle-based vaccine with an encapsulated immunogen and ligand on the surface that cannot be modified with the peptide hydrogel of Koutsopoulos because polymerization, particle formation, and encapsulation occur prior to administration to the host at non-physiological conditions and thus, one of ordinary skill in the art would not have a reasonable expectation of success because the peptide hydrogel of Koutsopoulos has a solution-gel transition that does occur at physiological conditions and thus could not be used to obtain the particle-based vaccine of Irvine.

Response to Arguments
14.  Applicant’s arguments have been fully considered but are not persuasive.
	First, it is noted that the particle-based vaccine(s) of Irvine comprises particles of hydrogel and there is nothing in the claims, as written, that excludes the claimed hydrogel from being in the form of particles. Thus, the argument is not persuasive because it is not commensurate in scope with the claim and Applicant’s specification describes embodiments wherein the composition may indeed be formulated as particles (see specification, page 25, lines 4-17).  Second, nothing in the claims requires or excludes encapsulation of the antigen and/or surface attachment of the ligands.  Thus, the argument is not persuasive because it is not commensurate in scope with the claims. Next, with regards to the newly added limitation of wherein the composition is a liquid at room temperature and a gel at a physiological pH, temperature, or salt concentration; this limitation is interpreted as a functional property. Thus, the argument is not persuasive because the limiation does not add an additional element to the composition per se. Nevertheless, in addition, Irvine teaches polymerization (i.e. gelation) occurs at 37-40ºC which is a physiological temperature and is the same range as found in Applicant’s specification (see specification, page 10, lines 25-26) and Koutsopoulos teaches gelation (i.e. polymerization) occurred at pH of 7.4 which is a physiological pH (i.e. not actually specified anywhere in the specification).  Thus, the argument is not persuasive because the composition requires three elements: hydrogel, antigen and a TLR9 agonist, each of which Irvine does teach, as set forth above, with the only difference being the type of hydrogel which is taught as an advantageous substitution by Koutsopoulos, as set forth above. Further, with regards to what happens before or after administration, it is noted (a) the claims are drawn to a product, not a method; (b) administration would be interpreted as an intended us of the claimed product; and (c) the independent claim does not require administration (e.g. physiological conditions may be achieved ex vivo).  With similar regards to newly added claim 17 (not included in the rejection) it is noted that administration would still be interpreted as the intended use of the claimed product, but in this case, the Office agrees that the combination of required elements would not gel following administration because the composition comprising a hydrogel-based particle vaccine would be in the gel form prior to administration.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

	
Maintained Rejection: Claim Rejections - 35 USC § 103
15.  Claims 2, 4-7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irvine et al. 2005 (US 2005/0053667) in view of Koutsopoulos et al. 2009 (PNAS 106(12): 4623-4628) and Guo et al. 2010 (Protection against multiple influenza A virus subtypes by intranasal administration of recombinant nucleoprotein; Arch Virol 155: 1765-1775). 
	The teachings of Irvine and Koutsopoulos are detailed above. Therefore, the difference between the prior art and the invention is wherein the influenza antigen comprises a recombinant nucleoprotein antigen, from, for example, Influenza A.
However, Guo teaches recombinant nucleoproteins of influenza A viruses were at least partially protective against both matched and mismatched viruses and thus are an attractive candidate as a component of a universal influenza vaccine (e.g. see pages 1765-1766, bridging section; meeting limitations found in instant claims 5 and 6). Guo teaches protective immunity was achieved against diverse influenza A strain viruses including a highly pathogenic H5N1 strain (e.g. page 1766, left column). Guo teaches vaccination is a cost-effective way to control the influenza epidemic and that vaccines based on highly conserved antigens provide protection against different influenza A strains and subtypes (e.g. see abstract). Guo teaches inactivated whole virus vaccines also induce effective cross-protection against heterologous viruses (e.g. page 1766, left column; also meeting limitations found in instant claim 7).
Therefore, it would have been prima facie obvious, at the time the invention was filed, to a person of ordinary skill in the art, to use recombinant nucleoprotein antigens from influenza A viruses, as taught by Guo, in the vaccine composition comprising influenza viral antigens, taught by Irvine and Koutsopoulos, thereby arriving at the claimed invention, because recombinant nucleoproteins of influenza A viruses were at least partially protective against both matched and mismatched viruses and thus were recognized as an attractive candidate as a component of a universal influenza vaccine, as taught by Guo. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification because vaccines based on highly conserved antigens, such as the nucleoprotein viral antigen, would provide protection against different influenza A strains and subtypes and vaccination was seen as a cost-effective way to control the influenza epidemic, as taught by Guo.
The person of ordinary skill in the art would have had a reasonable expectation of success because Irvine and Koutsopoulos already taught vaccine compositions comprising hydrogels, CpG, and influenza virus antigens and Guo had already taught vaccine compositions comprising influenza virus antigens, including recombinant nucleoproteins of influenza A viruses, that were protective against diverse viruses.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements (i.e. hydrogels with influenza viral antigens and TLR9 agonists; RADA-based peptide hydrogels; recombinant nucleoprotein viral antigens from Influenza A) were all known in the art.  In addition, combining these elements yields a composition wherein each element merely performs the same function as it does separately; thus, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Consequently, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

Applicant’s Arguments
16. Applicant argues the deficiencies of Irvine and Koutsopoulos are not cured by Guo.

Response to Arguments
17.  Applicant’s arguments have been fully considered but are not persuasive. As set forth above, Guo is relied upon for teaching the use of a particular antigen in dependent claim 6 and not for the substitution of the hydrogel. Thus, the argument is not persuasive because Guo does indeed teach the advantages of including recombinant nucleoprotein viral antigens from Influenza A in a vaccine composition.  Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.
	
Allowable Subject Matter
18.  Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19. No claims are allowed at this time.
20. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

21. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 3, 2022